DETAILED ACTION
This action is in response to communication files on 11/15/2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.

Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Shapiro et al. US2014/0236716 discloses third party server to receive log in information identifying account associated with a user to allow user to request for third party website using a plug in via browser and phone. Billman US8995967 teaches emulator on representative device on second system and user activity from user device to be tracked and provided to representative device. Desineni et al. US2017/0193112 teaches 
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of a syncing agent grabbing data and impersonating a live session The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLEN S LIN/Examiner, Art Unit 2153